Filed 12/19/19 Cerified for Publication 1/10/20 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                                DIVISION ONE


JUAN ANTONIO                                     B291027
VILLARREAL, JR.,
                                                 (Los Angeles County
       Plaintiff and Appellant,                  Super. Ct. No. BS157864)

       v.

STEVE GORDON, as Director,
etc.,

       Defendant and
       Respondent.


      APPEAL from an order of the Superior Court of Los
Angeles County, Mary H. Strobel, Judge. Affirmed.
      Law Offices of Chad R. Maddox and Chad R. Maddox for
Plaintiff and Appellant.
      Xavier Becerra, Attorney General, Chris A. Knudsen,
Assistant Attorney General, Gabrielle H. Brumbach and Jaclyn
Dyan Grossman, Deputy Attorneys General, for Defendant and
Respondent.
       After prevailing in the trial court on a petition for writ of
mandate, Juan Antonio Villarreal, Jr., filed a motion for attorney
fees under the private attorney general doctrine. (Code Civ.
Proc., § 1021.5.)1 The trial court concluded that Villarreal had
not established that the benefit the writ petition achieved was
conferred on a sufficiently large enough class of persons to justify
an attorney fee award under section 1021.5. We agree and affirm
the trial court’s order.
                          BACKGROUND
    A. The Driver License Compact and Drunk Driving
       California participates in the Driver License Compact
(Compact), which requires the “licensing authority of a party
state [to] report each conviction of a person from another party
state occurring within its jurisdiction to the licensing authority of
the home state of the licensee. Such report shall clearly identify
the person convicted; describe the violation specifying the section
of the statute, code, or ordinance violated; identify the court in
which action was taken; indicate whether a plea of guilty or not
guilty was entered, or the conviction was a result of the forfeiture
of bail, bond or other security; and shall include any special
findings made in connection therewith.”2 (Veh. Code, § 15022.)
“The licensing authority in the home state, for the purposes of
suspending, revoking, or limiting the license to operate a motor

      Further statutory references are to the Code of Civil
      1

Procedure unless otherwise specified.

      2California, 40 other states (including, as pertinent to this
appeal, Arizona), and the District of Columbia are parties to the
Compact. (Veh. Code, § 15000 et seq.; Historical and Statutory
Notes, 66A West’s Ann. Veh. Code (2019 pocket supp.) ch. 6, pp.
9-10.)




                                  2
vehicle, shall give the same effect to the conduct reported [under
the Compact] as it would if such conduct had occurred in the
home state, in the case of a conviction for: [¶] . . . [¶] (2) Driving
a motor vehicle while under the influence of intoxicating liquor or
a narcotic drug, or under the influence of any other drug to a
degree which renders the driver incapable of safely driving a
motor vehicle.” (Veh. Code, § 15023, subd. (a)(2).)
       Under Vehicle Code section 13352, subdivision (a), the
DMV “shall immediately suspend or revoke the privilege of a
person to operate a motor vehicle upon the receipt of an abstract
of the record of a court showing that the person has been
convicted of a violation of [Vehicle Code] Section 23152 . . . . The
commercial driving privilege shall be disqualified as specified in
[Vehicle Code] Sections 15300 to 15302, inclusive.” Vehicle Code
section 23152 provides, among other things, that it “is unlawful
for a person who has 0.08 percent or more, by weight, of alcohol
in his or her blood to drive a vehicle.” (Veh. Code, § 23152, subd.
(b).) “[U]pon a conviction or finding of a [second] violation of
[Vehicle Code] Section 23152” within 10 years, the DMV must
suspend the driver’s license for two years. (Veh. Code, § 13352,
subd. (a)(3).)
    For a conviction or finding from another state to be given
effect in California (for example, to form the basis of a DMV
license suspension), the DMV must be “satisfied that the law of
such other place pertaining to the conviction is substantially the
same as the law of this State pertaining to such conviction and
that the description of the violation from which the conviction
arose[ ] is sufficient and that the interpretation and enforcement
of such law are substantially the same in such other place as they
are in this State.” (Veh. Code, § 13363, subd. (b).) The trial court




                                  3
referred to convictions that meet the criteria in Vehicle Code
section 13363, subdivision (b) as “qualifying,” and those that do
not as “non-qualifying.”
    B. Villarreal’s Drunk Driving Conviction & License
       Suspensions
       On November 26, 2013, Villarreal was arrested for driving
under the influence. He pleaded guilty on April 9, 2014 to a
violation of Vehicle Code section 23152, subdivision (b). On April
12, 2014, the DMV disqualified Villarreal’s commercial driver
license. The DMV ended the disqualification on April 11, 2015.
       On August 11, 2015, the DMV issued an order suspending
Villarreal’s license for two years effective April 9, 2014.
According to the trial court, “[t]he August 11, 2015 [DMV] Order
of Suspension indicated that it was based on [Villarreal’s] April 9,
2014 California conviction and also on an alleged ‘DUI-DRUG’
conviction in the State of Arizona in 2005.”
       On September 17, 2015, the DMV informed Villarreal that
the court records regarding Villarreal’s Arizona conviction for
driving under the influence (DUI) had been purged and that the
Arizona conviction had accordingly been removed from his
driving record. The DMV amended Villarreal’s two-year
suspension into a “six month first offense DUI.”
       In March 2016, Villarreal renewed his driver license. “[A]s
part of the renewal, Arizona reported the 2005 DUI conviction
again, which triggered another two-year suspension.” According
to the DMV, “when the DMV receives notice of out-of-state DUI
conviction, the DMV database automatically generates a notice of
suspension if the out-of-state conviction occurred within 10 years
of a California DUI conviction.” At Villarreal’s request, the DMV
set aside the second two-year suspension. DMV explained:




                                 4
“When we purged the Arizona DUI and the suspension order last
September, we did not anticipate that a renewal application
would result in the conviction being re-reported and another
suspension action being generated. We can remove the Arizona
DUI conviction and this recent two year suspension again;
however, this same issue could arise when Mr. Villarreal renews
his license in 2020. We cannot prevent other states from
reporting their DUI convictions to California, which
automatically update the DMV database and triggers the
mandatory actions. The other option would be to leave the 2005
Arizona conviction and the two year suspension which has been
set aside on [Villarreal’s] driving record, which would prevent
Arizona from reporting the same offense in the future.”
   C. The Petition for Writ of Mandate
       Villarreal filed his original petition for writ of mandate on
September 14, 2015. The DMV demurred, and the trial court
sustained the demurrers with leave to amend on March 24, 2016.
Villarreal filed a first amended petition—the operative petition in
these proceedings—on April 13, 2016. The trial court overruled
demurrers to the first amended petition on September 15, 2016.
       The trial court heard the petition on October 24, 2017.
After the hearing, the trial court granted Villarreal’s petition and
on February 20, 2018 issued a writ commanding the DMV to do
the following:
       “As to [Villarreal]:
       “1.   Not give effect to [Villarreal’s] June 14, 2005 State of
Arizona conviction, including, but not limited to:
       “a.   Imposing any revocation, suspension, restriction, or
disqualification of [Villarreal’s] driver license based in whole, or
in part, on said conviction.




                                 5
       “b.   “Recording, even temporarily, [Villarreal’s] June 14,
2005 State of Arizona conviction onto [Villarreal’s] driving record.
       “As to all California drivers:
       “2.   Not give effect to any conviction, as defined in
subdivision (c) of section 15021 of the Vehicle Code, for driving
under the influence which is reported to the [DMV] by another
state, territory or possession of the United States, the District of
Columbia, or the Commonwealth of Puerto Rico until you are
satisfied that the conditions set forth in Vehicle Code section
15023 and section 13363 have been met.
       “a.   Giving effect to a conviction includes imposing any
revocation, suspension, restriction, or disqualification of any
California driver license;
       “b.   You may not deem yourself satisfied that the
conditions set forth in Vehicle Code section 15023 and section
13363 have been met, unless the [DMV] is satisfied that the
description of the violation from which the conviction arose in the
reporting state, territory or possession of the United States, the
District of Columbia, or the Commonwealth of Puerto Rico is
sufficient to show the conviction arose from conduct involving
actual driving; and
       “c.   You may not deem yourself satisfied that the
conditions set forth in Vehicle Code section 15023 and section
13363 have been met solely because a conviction was reported to
California pursuant to the provisions of the [Compact].
       “3.   Not give effect to any conviction reported to
California once you are satisfied that the conditions set forth in
Vehicle Code section 15023 and section 13363 have not been
met.” (Original italics.)




                                 6
   D. The Motion for Attorney Fees
      On March 5, 2018, Villarreal filed a motion for $240,459.72
in attorney fees under section 1021.5.3 The trial court denied
Villarreal’s motion in a written ruling issued May 1, 2018.
Pertinent to this appeal, the trial court wrote: “Based on the
evidence before the court, the court cannot conclude that the
number of California drivers with non-qualifying out-of-state
convictions that will benefit from the court’s writ is meaningful
and sufficiently large to justify fees under section 1021.5.”4
      Villarreal filed a timely notice of appeal from the trial
court’s order denying attorney fees.
                           DISCUSSION
      “The Legislature adopted section 1021.5 as a codification of
the private attorney general doctrine of attorney fees developed
in prior judicial decisions.” (Maria P. v. Riles (1987) 43 Cal. 3d
1281, 1288.) Section 1021.5 provides: “Upon motion, a court may
award attorneys’ fees to a successful party against one or more

      3 Villarreal alternatively sought an award of $7,500 in
attorney fees under Government Code section 800. Although the
trial court denied Villarreal’s motion in its entirety, this appeal is
based only on the trial court’s denial of fees under section 1021.5.

      4 The trial court’s order appears to make no determination
whether Villarreal’s “expected legal costs transcended his
personal financial stake in this action.” While the trial court
analyzed the question, it concluded the analysis by stating:
“While not entirely clear, even if the evidence is sufficient to show
that [Villarreal’s] expected legal costs transcended his personal
financial stake in this action, [Villarreal] has not shown the
action conferred a significant benefit on the general public or a
large class of persons. [Villarreal] is not entitled to attorneys’
fees under [section] 1021.5.” (Italics added.)




                                  7
opposing parties in any action which has resulted in the
enforcement of an important right affecting the public interest if:
(a) a significant benefit, whether pecuniary or nonpecuniary, has
been conferred on the general public or a large class of persons,
(b) the necessity and financial burden of private enforcement, or
of enforcement by one public entity against another public entity,
are such as to make the award appropriate, and (c) such fees
should not in the interest of justice be paid out of the recovery, if
any.”
    A. Standard of Review
       “To the extent we construe and define the statutory
requirements for an award of attorney’s fees, our review is de
novo; to the extent we assess whether those requirements were
properly applied, our review is for an abuse of discretion.” (La
Mirada Avenue Neighborhood Assn. of Hollywood v. City of Los
Angeles (2018) 22 Cal.App.5th 1149, 1156; accord, Connerly v.
State Personnel Bd. (2006) 37 Cal. 4th 1169, 1175.)
    B. Significant Benefit to General Public or Large Class
       Villarreal contends the trial court misconstrued section
1021.5 to require that the “significant benefit . . . conferred on the
general public or a large class of persons” be a direct benefit.
Villarreal bases this contention on the trial court’s statement
that it could “not conclude that the number of California drivers
with non-qualifying out-of-state convictions that will benefit from
the court’s writ is meaningful and sufficiently large to justify fees
under section 1021.5.” Villarreal argues that the trial court’s
writ indirectly benefits every California driver—26,484,646
people as of December 31, 2016—by protecting against the
wrongful suspensions of their driver licenses. That indirect
benefit, Villarreal contends, is sufficient to justify an attorney fee




                                  8
award under section 1021.5. Even if the trial court correctly
construed section 1021.5, Villarreal argues, the trial court abused
its discretion when it denied Villarreal’s motion for attorney fees.
       In Woodland Hills Residents Assn., Inc. v. City Council
(1979) 23 Cal. 3d 917, 939-940, the Supreme Court explained the
trial court’s responsibility when analyzing the “significant
benefit” element of section 1021.5. “Of course, the public always
has a significant interest in seeing that legal strictures are
properly enforced and thus, in a real sense, the public always
derives a ‘benefit’ when illegal private or public conduct is
rectified,” the Court said. (Woodland Hills, at p. 939.) “Both the
statutory language (‘significant benefit’) and prior case law,
however, indicate that the Legislature did not intend to authorize
an award of attorney fees in every case involving a statutory
violation. We believe rather that the Legislature contemplated
that in adjudicating a motion for attorney fees under section
1021.5, a trial court would determine the significance of the
benefit, as well as the size of the class receiving benefit, from a
realistic assessment, in light of all the pertinent circumstances, of
the gains which have resulted in a particular case.” (Id. at pp.
939-940, italics added.)
       The trial court spent several pages of its lengthy ruling
examining in detail the parties’ evidence and assertions. The
trial court correctly noted that a “significant benefit may be
pecuniary or non-pecuniary and need not be concrete;” that the
trial court is to perform a “realistic assessment, in light of all the
pertinent circumstances, of the gains which have resulted in a
particular case;” that the trial court is not required to narrowly
construe the significant benefit factor; that the extent of the
public benefit need not be great to justify an attorney fee award;




                                  9
that “fees may not be denied merely because the primary effect of
the litigation was to benefit the individual rather than the
public;” and that “the public always has a significant interest in
seeing that legal strictures are properly enforced and thus, in a
real sense, the public always derives a ‘benefit’ when illegal
private or public conduct is rectified.”
        The trial court ultimately concluded, however, that in light
of all the pertinent circumstances, the most significant benefits in
this case inured to California drivers with non-qualifying out-of-
state convictions. That assessment does not ignore or minimize
the generalized benefit all California drivers (and citizens) derive
from the trial court’s writ. Performing a complete analysis that
recognizes and gives appropriate credence and weight to both the
writ’s general and specific benefits in proper measure is not the
same thing as requiring a direct benefit.
        While there is always a public benefit “when illegal private
or public conduct is rectified,” the most significant benefit here
inured specifically to individual drivers with non-qualifying out-
of-state drunk driving convictions. That benefit and the extent to
which that benefit balances against the public benefit from and
interest in public safety in the form of California’s participation
in the Compact are both “pertinent circumstances” the trial court
was required to consider. Villarreal has not, therefore,
demonstrated that the trial court improperly construed section
1021.5.
        Neither can we conclude on this record that the trial court
abused its discretion when it denied Villarreal’s motion. The
question here is not novel. In Draeger v. Reed (1999) 69
Cal. App. 4th 1511, 1526, the court considered the same question.
Draeger explained that the “overriding legislative concern”




                                10
behind the Compact was public safety. “Although Draeger’s legal
efforts resulted in a clarification of the law relating to out-of-state
drunk driving convictions, the ‘benefit’ did not affect the general
public or a large class of persons. Instead, it affected a relatively
small class of persons with multiple drunk driving convictions in
California and other states. The court would have been justified
in deciding that drunk drivers’ avoidance of increased sanctions
was not the type of public benefit the Legislature intended to
compensate under . . . section 1021.5.” (Ibid.) The trial court
here could have safely reached the same conclusion.5




      5  Villarreal also argues that the sheer number of California
drivers with non-qualifying out-of-state drunk driving convictions
is sufficient to require an attorney fee award under section
1021.5. He argued (based on 2015 data from Arizona) that
approximately 140 people with drunk driving convictions from
each of 45 states with statutes that might make those convictions
non-qualifying move to California each year. From that, he
concludes that there could be as many as 120,000 California
drivers (or less than one-half of one percent of California drivers)
with non-qualifying out-of-state convictions.
       Both the DMV and the trial court explained that
Villarreal’s “calculations are incomplete and include questionable
assumptions.” We have also reviewed the evidence and cannot
conclude that Villarreal has provided evidence from which a trial
court could reasonably discern the actual number (or even a
reasonable approximation) of people with non-qualifying out-of-
state drunk driving convictions.




                                  11
                           DISPOSITION
       The trial court’s order is affirmed. Respondent is entitled
to costs on appeal.




                                           CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             WEINGART, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                12
Filed 1/10/20
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                          DIVISION ONE


JUAN ANTONIO                          B291027
VILLARREAL, JR.,
                                      (Los Angeles County
       Plaintiff and Appellant,       Super. Ct. No. BS157864)

       v.                             ORDER CERTIFYING
                                      OPINION FOR
STEVE GORDON, as Director,            PUBLICATION
etc.,

       Defendant and
       Respondent.

THE COURT:
      The opinion filed in the above-entitled matter on December
19, 2019, was not certified for publication in the Official Reports.
Pursuant to California Rules of Court, rule 8.1105(c), this opinion
is now ordered published in the Official Reports.

____________________________________________________________
ROTHSCHILD, P. J.           CHANEY, J.      WEINGART, J.*

       Judge of the Los Angeles Superior Court, assigned by the
       *

Chief Justice pursuant to article VI, section 6 of the California
Constitution.